Citation Nr: 1013658	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-25 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for fibroid tumors.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel





INTRODUCTION

The appellant served in the United States Army Reserves 
(Reserves) from April 1975 to July 1996.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
November 2005 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board remanded the claims in April 2008 for additional 
development and to address due process concerns.  The appeal 
is again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claims so that she is 
afforded every possible consideration.  Such development 
would ensure that her due process rights, including those 
associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2009), are met.

As noted in the prior Board remand, the appellant seeks 
service connection for arthritis and fibroid tumors.  She 
contends that these disorders are related to her service in 
the Reserves and that she was treated for these disorders in 
the Reserves, as well as by private physicians.  Appellant 
asserts that she was treated for these medical conditions on 
several occasions while serving on weekend drills, active 
duty for training, or when assigned to special training.  See 
VA Form 9 received August 2006.  Appellant is essentially 
alleging that her conditions are a result of an injury or 
disease diagnosed and treated during her time in the Army 
Reserves.  Her service treatment records show treatment for 
joint pain with a finding of arthritis and treatment for 
fibroids.  Private records also show treatment for arthritis 
and for fibroids and a hysterectomy.

The Board notes that only "Veterans" are entitled to VA 
compensation under 38 U.S.C.A. §§ 1110 and 1131.  In order 
for the appellant to achieve "Veteran" status and be eligible 
for service connection for disability claimed during her 
Reserve service, the record must establish that she was 
disabled during ACDUTRA due to a disease or injury incurred 
or aggravated in the line of duty or she was disabled from an 
injury incurred or aggravated during INACDUTRA.  See 38 
C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 
(2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Board previously remanded appellant's claims in order for 
the RO/AMC to make arrangements to confirm her Army Reserves 
service dates, to include all periods of ACDUTRA and 
INACDUTRA.  The RO/AMC complied with the remand by contacting 
the National Personnel Records Center (NPRC) and requesting 
the appellant's medical and personnel records, which were 
obtained.  The RO/AMC also requested the NPRC to provide 
verification of the complete dates of the appellant's service 
in the Army Reserves, as well as the type of service during 
each period of enlistment (i.e., whether it was active duty, 
active duty for training, or inactive duty for training).  
The NPRC was further requested to separately note all periods 
of active duty for training or inactive duty for training.  
See May 2008 VA Form 3101.  

Although the appellant's service personnel records were 
obtained from the NPRC, review of these records does not 
clearly delineate what period(s) of time she served on 
ACDUTRA and INACDUTRA, nor did the NPRC provide such 
information, as requested.  

Further review of the claims folder reveals that the AMC sent 
a letter to the U.S. Army Reserves Center in May 2008, in 
pertinent part requesting verification of all periods of 
service and indication as to which dates were active duty and 
which were active duty for training.  There is no indication 
that a response to this request was received.  




The RO in Huntington, West Virginia, subsequently sent a 
letter to the Mississippi Adjutant General's Office in 
November 2009, requesting verification of all periods of 
service, information as to which dates were active duty and 
which were active duty for training, and requesting separate 
notation of all periods of active duty for training or 
inactive duty for training.  In a response received that same 
month, the Adjutant General's Office for the Mississippi 
National Guard indicated that it was unable to locate files 
on the appellant and to try writing to Army/Air Reserve 
Personnel Center in St. Louis, Missouri, for information.  
The required form was enclosed with instructions to indicate 
on the request (SF 180) that the state archives had been 
contacted but did not have the requested information.  

The Board also notes that the Veteran reported being seen at 
the VA Medical Center (VAMC) in Jackson, Mississippi in March 
1992.  Although a request for records from the VA Gulf Coast 
Veterans Health Care System resulted in a negative reply, 
this system is separate from the Jackson VAMC, also known as 
the G.V. (Sonny) Montgomery VAMC.  On remand, the RO/AMC 
should request the appellant's complete records from the 
Jackson VAMC.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's complete 
records from the Jackson VAMC.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.  Document all efforts 
made in this regard.  

2.  Contact the Army/Air Reserve 
Personnel Center in St. Louis, Missouri, 
and/or any other appropriate agency, and 
request verification of the complete 
dates of the appellant's service in the 
Army Reserves, as well as the type of 
service during each period of enlistment.  
The facility contacted should be 
specifically instructed to clearly 
delineate appellant's periods of active 
duty, active duty for training, and/or 
inactive duty for training.  Document all 
efforts made in this regard.  

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

